William B. Brown, J.,
concurring. The issue presented by this case is whether the prosecuting attorney has the authority to prosecute criminal violations of R.C. Chapter 4115 independently of administrative action by the Department of Industrial Relations.
The court of appeals concluded that the prosecutor could not bring an independent action. The complainant in this case was found not to be an interested party under the statute, thus not entitled to bring the action. The complainant also failed to follow the comprehensive procedures which entitled interested parties to allege violations of the prevailing wage laws. The court of appeals concluded that county prosecutors and private individuals may not undertake to enforce the provisions of R.C. Chapter 4115 upon their own initiative. I believe this to be an unnecessarily restrictive reading of the provisions of the relevant statutes.
A careful analysis of the statutory scheme reveals that the General Assembly has created two separate and independent methods of enforcing Ohio’s prevailing wage laws. The criminal enforcement mechanism provided by R.C. 4115.99(B) is intended to punish for past violations. It states: “Whoever violates division (C) of section 4115.071, section 4115.10, or 4115.11 of the Revised Code is guilty of a misdemeanor of the second degree for a first offense; for each subsequent offense such person is guilty of a misdemeanor of the first degree.” Thus, the legislature has specifically determined that violation of the two statutes in question in the present case, R.C. 4115.10 and 4115.071, is serious enough to be punished criminally. As a criminal law, R.C. 4115.99(B) is solely defined as an alternative to civil enforcement.
R.C. 309.08, the enabling statute for prosecuting attorneys, empowers them to pursue criminal behavior. It provides in relevant portion:
“The prosecuting attorney may inquire into the commission of crimes within the county and shall prosecute, on behalf of the state, all complaints, suits, and controversies in which the state is a party * *
R.C. 2935.09 provides a means of initiating criminal prosecution on private complaints. It provides that a private citizen having knowledge of the facts can file an affidavit charging the offense committed with the prosecuting attorney. The statute applies to all criminal prosecutions and would not seem to be superseded by procedural criteria of an administrative scheme. This was the course that was allegedly undertaken in the present case.
In contrast, the legislature has provided an administrative and civil enforcement mechanism over which the Department of Industrial Relations has responsibility. This mechanism is intended to compel compliance through the use of civil sanctions. The court of appeals strongly relied on R.C. 4115.10(E) which states: “The department of industrial relations shall enforce sections 4115.03 to 4115.16 of the Revised Code,” as demonstrating the intention to vest primary responsibility for enforcing the prevailing wage laws with the department. However, this statute does not include the criminal enforcement *256provisions of R.C. 4115.99 since no reference is made thereto. The statutory-sections included in this reference, R.C. 4115.03 to 4115.16, are specifically limited to administrative and civil enforcement. The remedies which are provided are private and include restitution of damages (R.C. 4115.13), which are payable to private persons, and injunctions (R.C. 4115.14). It should be noted that there is no statute barring a prosecuting attorney from filing criminal actions under R.C. 4115.99.
R.C. 4115.16 also provides an interested party mechanism, which too is a civil remedial procedure. As under R.C. 4115.10 (where an employee may file a complaint), the person who files the complaint becomes a party to the action as plaintiff. The relief is civil (the same as mentioned above) and goes to the private party. More importantly, R.C. 4115.16(C) specifically provides that the rules relating to civil actions govern actions under the interested party mechanism.
From this analysis of the responsibility of the department, it appears that these proceedings bear no relation to a criminal prosecution leading to criminal sanctions. Therefore, I would conclude that the lower courts erroneously made administrative and civil procedures a condition precedent to independent criminal prosecution for violation of certain sections of the prevailing wage laws and erroneously injected the concept of standing based on an “interested party” status.
The court of appeals also commented that the “summons in lieu of arrest without warrant” was improperly signed. However, I do not believe that this issue is ripe for determination by this court at this time. It can readily be resolved at trial on remand.
Lastly, it should be noted that the issue in this case is very similar to that in State v. Tipka (1984), 12 Ohio St. 3d 258. There, this court determined that a prosecuting attorney may independently prosecute an action under the authority of R.C. 1509.99 without the necessity of following the administrative procedures outlined in R.C. 1509.32. Our decision in the present case is, therefore, consistent with the holding in Tipka.
For the foregoing reasons, I concur in the syllabus and judgment reversing and remanding for further proceedings.
Holmes, J., concurs in the foregoing concurring opinion.